Exhibit 10.2

 
ANNULMENT OF SHARE PURCHASE AGREEMENT
 
 
 THIS ANNULMENT OF SHARE PURCHASE AGREEMENT (this "Agreement") is made as
of  December 1, 2011,  (the "Effective Date"), by and between (a) Triple 8
Limited, a Cyprus company (the "Company"), (b) 888 Markets (Jersey) Limited, a
Jersey company (the "Investor"), (c)  HAM LIMITED  a company registered in Nevis
("HAM");  (d) AP Holdings, a company registered in Jersey ("AP"), and  (e) Forex
International Trading Corp, a Nevada company (the "Forex") (the Company ,  the
Investor ,  HAM ,  AP  and Forex, each a "Party" and collectively, the
"Parties").
 
WHEREAS, the Company and the Investor are parties to that certain Share Purchase
Agreement dated November 10, 2008, pursuant to which the Investor purchased from
the Company 19,920 ordinary shares of the Company (the "Shares") that represents
approximately 49.9% of the Company at such time (the "SPA"); and
 
WHEREAS, the Investor, HAM, AP Holdings and Forex hereby declare and represent
to the Company that:
 
(1)         on December 1, 2011, the Investor and HAM entered into an agreement
(the "Investor-HAM Agreement") pursuant to which the Investor and HAM agreed to
transfer 90% of the Shares (i.e.: 17,928 ordinary shares of the Company) (the
"Waived Shares") to HAM for a remaining balance due of $750,000 (all as set
forth in the Investor-HAM Agreement attached hereto as Exhibit ‎‎(A));
 
 (2)         HAM previously entered into an agreement to transfer its interest
in the Company to Forex; an agreement in which Forex defaulted for cause and
therefore failed to pay balances owing on notes with respect  the total
acquisition consideration when due;
 
(3)         Investor and Mr Jack Lahav ("Lahav") agreed that the Investor shall
assign to Lahav the right to 10% of the Shares (i.e.: 1992 ordinary shares of
the Company) (the "Lahav Shares"); and
 
(4)         AP HOLDINGS consented to the transactions set forth in ‎(A), ‎(B)
and ‎(C) above;
 
WHEREAS, subject to the terms set forth in this Agreement which apply to the
Company and the Investor, the Parties wish to declare the SPA null and void, and
 
WHEREAS, the Investor, HAM, AP and Forex hereby declare that each of the above
referenced transfers to Forex are null and void;
 
NOW, THEREFORE, in consideration of the mutual covenants and representations
herein set forth, the Parties agree as follows:
 
1. Subject to Section ‎8 hereto, and fulfillment of all the terms and conditions
of this Agreement applicable to the Company and the Investor, the SPA is hereby
declared null and void.
 
2. Subject to Section ‎8 hereto, and until the date on which conditions of
Sections ‎5 and ‎7 have been satisfied in full, the Investor, HAM, AP and Forex
hereby acknowledge and agree that, except for the Lahav Shares, the Company has
not, and will not, issue any shares, or grant  any securities, to the Investor,
HAM, AP or Forex, or any person or entity related thereto, whether by virtue of
the SPA, any other verbal or written agreement, law or otherwise.
 
3. Subject to Section ‎8 hereto, and until the date on which conditions of
Sections ‎5 and ‎7 have been satisfied in full the Company irrevocably
undertakes not to alter the number of issued share of the Company.
 
4. The Parties hereby acknowledge that, pursuant to the SPA and prior to the
Effective Date hereof, the Investor, HAM, AP and/or Forex had furnished certain
amounts to the Company, and hereby agree that the Company shall repay an
aggregate total amount (which includes interest) of US $2,800,000 as agreed
repayment thereof (the "Agreed Repayment Amount"), and that such Agreed
Repayment Amount shall be made to HAM in accordance to its instructions set
forth in Section ‎6 hereto.
 
5. The Agreed Repayment Amount shall be made by the Company as follows:
 
5.1. Not later than 3 business days from the Effective Date, the Company shall
repay an amount of US $1,000,000;
 
5.2. On the 10th day of each of the 10 calendar months commencing on January
10th , 2012 and ending on October 10th, 2012, the Company shall repay an amount
of US $100,000 (and, in the aggregate for all payments set forth in this Section
‎5.2, an amount of US $1,000,000); and
 
5.3. On the 10th of November 2012, the Company shall repay an amount of US
$800,000.
 
6. HAM hereby instructs the Company, and each of the Investor, AP and Forex
hereby agree, that each of the payments set forth in Section ‎5 above shall be
divided and disbursed by the Company by means of a wire transfer to two separate
bank accounts, and allocated between them, all as set forth in to Exhibit ‎4
attached hereto: to the bank account of Lanatech Limited care of:
 


 
1

--------------------------------------------------------------------------------

 


Bank: Royal Bank of Scotland International;
Bank address: Royal Bank House, 71 Bath Street, St Helier, Jersey, JE4 8PJ;
Account number:                                 50596201;
IBAN: GB77RBOS16102850596201;
Account name: Lanatech Limited.
 
 and to   Forex's attorney trust bank account:
 
 Name of Account:       Fleming PLLC
Bank:                              Citibank
                                        330 Madison Avenue
                                        New York, New York 10017
ABA:                              021000089
Account #:                    9936861271   
Swift:                              citius33
 
 
7. A delay in payment by no more than 14 days (for other than the initial
payment of $1,000,000 and the payment for legal fees of $10,000 that shall be
paid in 3 days) shall not constitute a breach of this Agreement. For the
avoidance of doubt, a day which is deemed a Banking Holiday in Cyprus, Jersey,
Channel Islands, or the USA shall not count as one of such days.
 
8. If any payment set forth in Section ‎5 above shall not be made in full as
required pursuant to this Agreement within 60 days from its applicable date of
payment (for other than the initial payment of $1,000,000 and the payment for
legal fees of $10,000 that shall be paid in 3 days) (for each payment - the
"Last Date for Payment"), then such failure shall be deemed an event of material
default, which shall result in all of the following events occurring:  (i) as
sole and exclusive remedy of the Investor, HAM, AP and Forex for such
non-payment, the Company shall issue to Forex (and not to any other Party) all
Waived Shares within 7 days from such Last Date for Payment; (ii) all amounts
previously paid pursuant to this Agreement shall NOT BE  returned to the
Company, and shall be considered as both  liquidated damages and compensation
payments that shall NOT BE returned to the Company in any way; and  (iii) this
Agreement shall promptly terminate, and no further payment shall be made by the
Company on account whereof.
 
9. As between the Investor, HAM, AP and Forex, it is agreed that in the event
that the Waived Shares are issued to Forex pursuant to Section ‎8 above, then
concurrently, and not later than Five business days from the date on which the
Shares are issued to Forex, Forex shall issue to the Investor such number of
shares as represents the pro-rata amount of shares for which the Investor has
not received cash compensation based on the following formula: $750,000 USD
representing 25% of all Shares; if and to the extent Lanatech Limited has not
received $750,000 in cash as set forth herein, then any portion of such $750,000
amount not paid shall result in the Investor receiving a pro-rata amount of all
Shares (e.g., if  Lanatech Limited were to only receive $375,000 pursuant to
this agreement, then the Investor shall be entitled to hold 12.5% of all
shares). ;
 
10. The Investor, HAM, AP and Forex hereby agree and acknowledge that the Agreed
Repayment Amount provides adequate and final payment thereto under this
Agreement, the SPA or otherwise, and that they, or any person or entity on their
behalf or stead, or any affiliated person or entity thereof, shall not be
entitled to receive any further payment or (except as set forth in Section ‎8
hereto, to the extent applies) any securities (including Company shares).
 
11. Subject to consummation of the Transactions contemplated hereby, and
provided the Company received from Lavav, a written notice instructing the
Company to issue the Lahav Shares either to Lahav or to an entity wholly owned
by Lahav, the Company shall, within 7 days of receipt of such written
instruction, issue to Lahav or to such entity the Lahav Shares.
 
12. Subject to the fulfillment of the Parties respective obligations hereunder,
each Party hereby forever irrevocably waives any claim, legal or otherwise,
against the other Party or any of its subsidiaries or any of their shareholders,
directors, officers and employees, and releases the same, including with respect
to any claims regarding any matters relating to the sale or purchase of any
shares or other securities of the Company, or any payment made or to be made,
whether by virtue of the SPA, any other verbal or written agreement, law or
otherwise.
 
13. Without derogating from the above, the Parties hereby agree and confirm that
should a claim or demand be brought by the Investor, HAM, AP, Forex, Lahav or
Lanatech Limited, or any person or entity on their behalf or stead, or any
affiliated person or entity thereof (each, a "Non-Company Entity"), against the
Company, its subsidiaries, parent or affiliated companies, or against any of
their respective officers, directors, shareholders, employees, consultants and
advisors (each, a "Company Entity"), alleging that any Non-Company Entity is
entitled to any further amount, or (except as set forth in Section ‎8 hereto, to
the extent applies) to any securities (including shares of the Company), whether
by virtue of the SPA, any other verbal or written agreement, law or otherwise,
or with respect to or the conduct of the Company at any time including, without
limitation, any action taken or any omission to take any action on behalf of the
Company, before or following the Effective Date hereof ("Claim"), then any loss,
expense or payment (whether by cash, securities or otherwise) suffered by any
Company Entity as a result thereof, may be (without derogating from any other
remedy available to such Company Entity by law, agreement or otherwise) set off
against any portion of the Agreed Repayment Amount not actually repaid until
such time.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
14. It is hereby agreed that the $75,000 loan previously advanced to the company
by the Investor is hereby waived, and the Company shall not be required to repay
any amount (whether by cash or otherwise) on account whereof.     
 
15. This Agreement shall be governed in all respects by the internal laws of
Cyprus. The appropriate courts in Cyprus shall have exclusive jurisdiction over
any dispute or claim in connection with this Agreement.
 
16. This Agreement embodies the entire understanding and agreement between the
Parties and supersedes all prior agreements and understandings relating to the
subject matter hereof.  Except as expressly made herein, the Company makes no
representation or warranty concerning any matter, including without limitation,
the business prospects of the Company.  This Agreement shall not be amended
except by an instrument in writing signed by the Parties.
 
17. All notices and other communications required or permitted hereunder shall
be deemed sufficiently made if given in writing and delivered in person, or sent
by telecopy, electronic mail, overnight delivery service or certified or
registered mail:
 
17.1. if to the Investor, at the Investor's address set forth in the SPA, or at
such other address as the Investor shall have furnished to the other Parties in
writing;
 
17.2. if to HAM, to Willem De Zwijgerlaan 276Amsterdam 1055RE, Holland, or at
such other address as HAM shall have furnished to the other Parties in writing;
 
if to AP, to Dominika Mandica 21Zagreb Croatia 10090, or at such other address
as AP shall have furnished to the other Parties in writing;
 
17.3. if to Forex, to Fleming PLLC  49 Front Street, Suite 206, Rockville Centre
New York 11570 United States of America ,or at such other address as Forex shall
have furnished to the other Parties in writing; or
 
17.4. if to the Company, at the Company's address set forth in the SPA, or at
such other address as the Company shall furnish to the other Parties in writing.
 
17.5. Any such notice shall be deemed to have been received, if personally
delivered, or sent by telecopy, electronic mail or overnight delivery service,
on the date of delivery, or, if mailed on the second day after the day on which
the letter is posted.
 
17.6. Each Party hereto shall pay its own expenses in connection with the
preparation of this Agreement and the consummation of the transactions
contemplated hereby.; notwithstanding the foregoing, not later than three
business days following execution of this Agreement, by all Parties; a US
$10,000  payment for legal costs shall be made by the Company to Lanatech
Limited which shall be deducted and offset  from the $100,000 amount owing in
the payment to be made January 1, 2012.
 
 


 
 


 
 
[Remainder of the page intentionally left blank]
 
 


 
3

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 


 
COMPANY
 
Triple 8 Ltd
 
 INVESTOR
 
888 Markets (Jersey) Limited
   
 
Name: Dementra Cosma Eagle
 
Name: AJ Rothsell  and L. Braitelle
Title:  Director
 
Director:
/s/ Dementra Cosma Eagle
 
(subject to Eratum and amendment document to
annulment of share purchase agreement)
   
Name
   
Director:

 

     
 
Forex International Trading LTD
   
By:  /s/ Liat Franco
Name: Liat Franco
Title : CEO
   

 
                                                                           

BY:  
BY:
     
H.A.M Holdings
 
AP Holdings LTD
By:/s/ Oz Har Adir
Name: Oz Har Adir
Title : Director
Date: 4/12/2011
 
By:/s/ Shalom Atia
Name: Shalom Atia
Title : Director
Date: 5/12/2011

 


 
 
 
4

--------------------------------------------------------------------------------

 


 
 
Exhibit ‎‎(A)
 
 


 
 
5

--------------------------------------------------------------------------------

 
 


 
 
Exhibit ‎4
 
 
ALLOCATION OF PAYMENTS
 
 
 
 
A) FIRST PAYMENT OF $1,000,000:
 
           A-1)  TO LANATECH LIMITED: $268,000
 
           A-2)  TO FOREX INTERNATIONAL TRADING:  $732,000
 
B)  PAYMENT OF FIRST $100,000 PAYMENT (LESS $10,000 ADVANCE IS $90,000)
 
           B-1) $ 21,786 to Lanatech Limited
 
           B-2) $ 68,214 to Forex International Trading
 
 
C) SECOND THROUGH TENTH PAYMENTS OF $100,000
 
           C-1) $26,786 to Lanatech Limited
 
           C-2) $73,214 to Forex International Trading
 
D) FINAL PAYMENT OF $800,000
 
           D-1) $258,140 Lanatech Limited
 
           D-2) $541,860 to Forex International Trading
 
 


 
 


 
6


 